Title: To James Madison from James Leander Cathcart, 26 September 1804 (Abstract)
From: Cathcart, James Leander
To: Madison, James


26 September 1804, Leghorn. “The annext copy of my last letter to Mr. Nissen is a tribute of respect due to that gentleman for his services since the war with Tripoli commenced, & his humanity to our unfortunate fellow Citizens in captivity. The extract from Mr. Higgens at Malta will inform you of Comodore Prebles operations since my last, & serve to prove that my opinion that co-ercive measures with that Regency would oblige the Bashaw to accede to any terms we might propose to him were at least founded upon probability; every person but those who have neither courage or ability to transact their own business with the heads of the Barbary States are of the same sentiment, & I am happy that the measures which Comodore Preble has invariably pursued tends to prove that craft & double dealing however successful for a time, & productive of evil consequences to individuals will ultimately be confuted & truth become victorious; the Sanhedrim at Algiers who were the promoters of the War with Tripoli will be astonish’d to hear that Comodore Preble with so small a force has obliged the Bashaw to relinquish his demand of tribute: had those measures been pursued previous to the unfortunate loss of the Philadelphia & the consequent captivity of her crew, the Bashaw œre now would have sign’d the Treaty [(]of which I forwarded to you a Copy) onboard our Comodores Ship according to my prediction; but at present he probably will hold out something longer in hopes that the value we set upon our fellow Citizens may induce us to pay him an exorbitant ransom.”
